Citation Nr: 1419499	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  06-34 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an extraschedular rating for degenerative disc disease of the lumbar spine, currently rated as 10 percent disabling prior to December 5, 2006, as 20 percent disabling from December 5, 2006 to November 22, 2012, and as 40 percent disabling beginning November 23, 2012.

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU) prior to November 23, 2012, to include on an extraschedular basis.


REPRESENTATION
 
Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel

INTRODUCTION

The Veteran served on active duty from May 1977 to May 1981.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In an April 2010 decision, the Board denied entitlement to an extraschedular rating for degenerative disc disease of the lumbar spine and remanded the issue of entitlement to a TDIU for further development.  The Veteran appealed the April 2010 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2011 Memorandum Decision, the Court vacated and remanded the claim for further proceedings noting that the Veteran's TDIU claim was inextricably intertwined with the issue of whether there was a marked interference with employability due to the service-connected lumbar spine disability.

In March 2012, the Board remanded the appeal for additional development consistent with the Court's July 2011 decision.  The Board finds that there has been substantial compliance with the remand directives such that an additional remand is not required with respect to whether an extraschedular rating is warranted for the Veteran's lumbar spine disability.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to TDIU prior to November 23, 2012, on an extraschedular basis, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

Throughout the period of the claim, the Veteran's service-connected lumbar spine disability has not resulted in an exceptional or unusual disability picture so as to render impractical the application of the regular schedular standards.

CONCLUSION OF LAW

The criteria for an extraschedular evaluation for degenerative disc disease of the lumbar spine, currently rated as 10 percent disabling prior to December 5, 2006, as 20 percent disabling from December 5, 2006 to November 22, 2012, and as 40 percent disabling beginning November 23, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321(b) (1) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  A February 2005 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  A March 2006 letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's claim arises from her disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The April 2005, December 2006, December 2008, October 2011, and November 2012 VA examinations are adequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

The record does not indicate that additional evidence pertinent to the appeal is available, but not associated with the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication VA did not provide sufficient notice or assistance, such that it reasonably affects the outcome of the case, the Board finds that any such lack of sufficient notice is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Disability ratings are determined by comparing a veteran's present symptomatology with the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Under those circumstances, where the schedular evaluations are found to be inadequate, a veteran may be awarded a rating higher than that encompassed by the schedular criteria.  38 C.F.R. § 3.321(b) (1) (2013).  An extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  Id.  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court of Appeals for Veterans Claims (Court) explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008). 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Id.   

Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id.   

The Veteran contends that a higher rating is warranted on an extraschedular basis for her service-connected lumbar spine disability.  In support of her claim, she submitted statements that her back disability, especially the pain she experiences and her inability to stand or be seated for any prolonged period of time, interferes with her ability to work and to perform almost all activities of daily life. 

The Board has first considered whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  According to the April 2005 VA examination, it was noted that the Veteran used a wheelchair and that she reported that she spends most of her day (95 percent) in bed with pillows under her legs. However, the examiner indicated that she required the use of the wheelchair "for [a] foot problem not relating to her back."  Further, upon examination, it was noted that she was able to take a few steps on heels and toe and that the range of motion of the lumbar spine was 70 degrees of flexion, 30 degrees of extension, 30 degrees of left and right lateral flexion, and 50 degrees of lateral rotation, with pain at the end of each range of motion except on extension. 

Moreover, in the December 2006 VA examination, despite the Veteran's complaints that she could not sit, stand, or walk for more than five minutes and that she could not tolerate a commute to work or sitting at a desk, she was able to stand and walk, albeit with an unsteady gait. She transferred herself from the wheelchair to the exam table and was able to get out of the wheelchair unassisted and walk briefly around the office with some instability as noted. Range of motion of the lumbar spine was 35 degrees of flexion, 30 degrees of extension, 20 degrees of left lateral flexion, 25 degrees of right lateral flexion, and 30 degrees of left and right lateral rotation, with pain noted at the end of each range. She also noted an increase in back pain, but there was no noted change in range of motion, upon repetitive motion, and had to stop after the fourth attempt due to weakness. 

April 2007 and December 2007 VA outpatient treatment records reflected the Veteran's use of a wheelchair, but also her ability to ambulate short distances, move from the wheelchair to a standing position, and balance herself against the wall until she was able to stand on her own.  These records also noted the Veteran's report that her pain was adequately controlled with current regimen of hydrocodone, Soma, etodolac, Elavil, and/or capsaicin cream.  She also reported symptom relief from Lumbar Epidural Steroid Injections (LESIs), but not from gabapentin or use of a transcutaneous electrical nerve stimulation (TENS) unit.

The most recent December 2008 VA examination also recognized the Veteran's subjective complaints of pain. It was noted that she could walk 10 feet without assistance but had a history of falls approximately two times a year and that, although she required assistance with getting in and out of the bath tub, she was otherwise able to do her daily activities. Physical examination revealed forward flexion of the thoracolumbar spine to 50 degrees, extension to 25 degrees, right lateral flexion to 10 degrees, and left lateral flexion to 15 degrees before the onset of pain.  Significantly, the VA examiner found that it was more likely than not that the Veteran's current symptomatology was related to pain intolerance, and less likely due to the back condition itself, being that her subjective symptoms outweighed the objective clinical findings. 

September 2010 to March 2013 VA outpatient treatment records reflect the Veteran's report of pain radiating down both legs with prolonged standing or walking, with history of back injury and lumbar spondylosis; physical examination noted loss of lumbar lordosis and reduced lumbar spine flexion.  These records also reveal the Veteran's statements that she used a wheelchair regularly due to her lumbar spine disability and related symptomatology.  However, several records specifically note that the lumbar spine disability was stable and that the Veteran's medications and/or use of a wheelchair helped her symptoms.  

Finally, the November 2012 VA examination report noted that the Veteran was mostly bedridden bedridden at home, used a wheelchair when she left home and experienced significant lower extremity radicular pain that became worse with any prolonged sitting, standing, or walking.  She was unable to cook, clean, or drive, and her ability to remain in one position for lengths of time was limited.  She can only sit for a few minute and then has to push herself up with her arms from a sitting position.  She has a caretaker do all the work at home including cooking, cleaning, she eats in bed.  She cannot drive.  She can sit for at most an hour before she has to go to bed and lie down.  She can stand for 5 minute and walking limited only to around the house.  If she has to drive for more than 15 minutes, she will lie down in the back seat.  However, she denied leg weakness or numbness, and the examiner noted both that the neuropathy of the lower extremities was no more than mild, with no foot drop, and that there had been no incapacitating episodes due to intervertebral disc syndrome.  

Currently, the assigned ratings (10 percent prior to December 5, 2006, 20 percent from December 5, 2006 to November 22, 2012, and 40 percent beginning November 23, 2012) for degenerative disc disease of the spine adequately contemplate the disability picture that has been presented.  The General Rating Formula for Diseases and Injuries of the Spine, codified at 38 C.F.R. § 4.71a, provides for higher ratings for more severe symptoms associated with the spine, including a 100 percent rating for unfavorable ankylosis.  However, the evidence does not establish that the criteria for such higher ratings, such as those for more limited ranges of motion for example, were met at any time during the appeal period.  This weighs against a finding that the disability picture is so severe as to be beyond contemplation under the Rating Schedule. 

Moreover, the evidence does not show such an exceptional disability picture exhibiting such factors as "marked interference with employment" and "frequent periods of hospitalization."  While the evidence unquestionably shows that the Veteran's lumbar spine disability adversely impacts her occupation, this alone is not sufficient to warrant the assignment of an extraschedular rating, which is premised on an exceptional or unusual disability picture.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1 (2013).  Indeed, 38 C.F.R. § 4.1 specifically states that " the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Thus, for an extraschedular rating to be assigned, there must be something that creates an exceptional set of circumstances as to warrant deviation from the standard schedular rating criteria. 

Regarding the Veteran's lumbar spine disability symptoms, the evidence of record demonstrates some difficulties in her ability to work but nothing exceptional or unusual. In fact, even considering her complaints of pain as described above, the evidence nonetheless demonstrates that the Veteran still possesses substantial range of motion of the spine prior to the onset of pain.  Moreover, despite her complaints of being unable to sit, walk, or stand for prolonged periods of time, the December 2008 VA examination noted that she was able to drive and to otherwise perform activities of daily living, with the exception of getting in and out of the bathtub, and the November 2012 VA examination reflected that she was still able to ambulate and transfer, as well as be mobile outside the home with assistance of a wheelchair.

To the extent the Veteran's disability causes some difficulty in mobility and limited range of motion due to pain and fatigability, these factors were considered in the assignment of her current disability ratings under the schedular rating criteria, which take into account symptoms, such as limited motion and instances of incapacitating episodes of intervertebral disc syndrome, when computing the level of disability.  See 38 C.F.R. §§ 4.71a (2013).  Thus, the Board finds that the record indicates that the Veteran's lumbar spine disability has not resulted in any occupational impairment or industrial impairment exceeding that contemplated by the assigned rating.  Indeed, separate ratings have been assigned to compensate for the bilateral lower extremity radiculopathy that the medical evidence establishes is related to the lumbar spine disability.

Moreover, the evidence does not suggest, and the Veteran does not assert, that there are any other factors other than interference with employment, such as frequent hospitalizations, that could be deemed to be exceptional or unusual about her disability.  While the December 2008 VA examination report indicated that the Veteran received epidural injections at a VA facility for several months, she did not undergo any surgeries.  With respect to the Veteran's statements asserting that her back pain is debilitating, the December 2008 VA examiner significantly made the express conclusion that the Veteran's subjective perception of her symptoms was more severe than the objective findings demonstrated, such that some level of the symptomatology found on examination was likely related not to her back disability but to pain intolerance; the July 2013 VA psychiatric examination did not find a currently existing psychiatric disorder, and the September 2013 rating decision denied service connection for a psychiatric disability.

Finally, it must be noted that consequent to the Board's September 2008 remand instructions, the matter was referred for an extraschedular rating to the Director of VA's Compensation and Pension Service.  In an August 2009 letter, the Director indicated that he had reviewed the Veteran's claims file, and concluded that an extraschedular evaluation for her back disability was not warranted. 

Given the facts noted above, the Board concurs with the decision of the Director of Compensation and Pension Service and finds that the Veteran's symptoms do not warrant an extraschedular rating for her back disability.  As stated above, marked interference with employment beyond that contemplated by the schedular criteria, as well as frequent periods of hospitalization due to her back disorder, have not been shown. 

The Board acknowledges the Veteran's statements indicating that she resigned from her job as an administrative assistant secondary to the back pain she experienced when she sat for prolonged periods of time.  However, such occupational impairment has already been appropriately accounted for in the Veteran's currently assigned schedular evaluations throughout the rating period on appeal, which contemplated the Veteran's range of motion of the spine as limited by pain as well as the related neurologic impairment she experiences as manifested by bilateral lower extremity radiculopathy.  Further, the May 2013 rating decision recognized the impact of the Veteran's service-connected disabilities on her employability by granting entitlement to TDIU.

In light of the foregoing, the Board finds that the evidence does not establish that the Veteran's service-connected lumbar spine disability is not manifested by an exceptional or unusual disability picture so as to render impractical the application of the regular schedular standards.  As such, an extraschedular rating for degenerative disc disease of the lumbar spine, currently rated as 10 percent disabling prior to December 5, 2006, as 20 percent disabling from December 5, 2006 to November 22, 2012, and as 40 percent disabling beginning November 23, 2012, is not warranted.


ORDER

An extraschedular evaluation for degenerative disc disease of the lumbar spine, currently rated as 10 percent disabling prior to December 5, 2006, as 20 percent disabling from December 5, 2006 to November 22, 2012, and 40 percent beginning November 23, 2012, is denied.


REMAND

By the May 2013 rating decision, an effective date of November 23, 2012, was assigned for the grant of TDIU based on the percentage requirements of 38 C.F.R. § 4.16 (a) having been met as of that date.  However, the question remains as to whether the Veteran was precluded from securing and maintaining substantially gainful employment prior to that date.  Even when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, a TDIU may be granted on an extraschedular basis in exceptional cases when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. §§ 3.321(b), 4.16(b). 

In December 2006, the Veteran complained that the medication she used to treat her back disability increased her tinnitus.  In addition, although the Veteran has not, to date, appealed the denial of service connection for psychiatric disability, she has complained of disability secondary to the medication she takes to treat her back disability, i.e., "confusion at times," "fuzzy thinking," and "loss of concentration."  In this regard, an August 2008 VA examiner attributed these symptoms to "side effects noted in gen med worksheet."  

In light of the informal claims of service connection for tinnitus and for disability secondary to medications used to treat the Veteran's back disability, the Veteran's TDIU claim prior to November 23, 2012, must be remanded for initial development and adjudication by the RO.

Accordingly, this case is REMANDED for the following actions:

1.  Provide the Veteran notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that is required in claims of service connection for tinnitus and for disability secondary to medications used to treat the Veteran's back disability.  The Veteran should have the opportunity to respond.  .

2.  Adjudicate the Veteran's claims of service connection for tinnitus and for disability secondary to back disability medications and thereafter readjudicate entitlement to a TDIU prior to November 23, 2012.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case and provide the Veteran and her representative an opportunity to respond.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


